   Case: 4:21-cv-00264-NAB Doc. #: 4 Filed: 03/04/21 Page: 1 of 4 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JEFFREY WEINHAUS,                                )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:21-CV-264 NAB
                                                 )
DAVID VANDERGRIFF,                               )
                                                 )
               Respondent.                       )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of petitioner Jeffrey Weinhaus’ application for

writ of habeas corpus brought pursuant to 28 U.S.C. § 2254 and request for leave to proceed in

forma pauperis. The Court will grant Wilson’s request for leave to proceed in forma pauperis and

will deny and dismiss the petition because it is successive and was filed without authorization from

the Eighth Circuit Court of Appeals.

                                           Background

       Petitioner Jeffrey Weinhaus is presently incarcerated at the Eastern Reception, Diagnostic

and Correctional Center in Bonne Terre, Missouri, pursuant to the judgment and sentence of the

Circuit Court of Franklin County, Missouri.

       Petitioner Jeffrey Weinhaus was convicted by a jury in the Circuit Court of Franklin

County, Missouri, of unlawful felony possession of morphine, misdemeanor possession of

marijuana, first-degree assault on a law enforcement officer, and armed criminal action, for which

he was sentenced to concurrent terms of imprisonment for two, one, thirty, and thirty years,

respectively. His conviction was affirmed by the Missouri Court of Appeals on direct appeal. State

of Missouri v. Weinhaus, 459 S.W.3d 916 (Mo. Ct. App. 2015). Petitioner moved for post-
    Case: 4:21-cv-00264-NAB Doc. #: 4 Filed: 03/04/21 Page: 2 of 4 PageID #: 19




conviction relief under Missouri Supreme Court Rule 29.15, which was denied by the Circuit Court

without a hearing. The Court of Appeals affirmed. Weinhaus v. State of Missouri, 501 S.W.3d 523

(Mo. Ct. App. 2016).

          After initially seeking relief in this Court under 28 U.S.C. § 2201, petitioner amended his

petition under 28 U.S.C. § 2254 on November 3, 2017. Weinhaus v. Steele, No. 4:17-CV-1941

DDN (E.D.Mo).1 The Court denied and dismissed the application for writ of habeas corpus on

August 13, 2019. Id. Petitioner did not appeal the denial of his application for writ of habeas

corpus.

          In the instant application for relief, petitioner asserts that the State committed a Brady

violation when they failed to disclose that they later terminated the Officer involved in his arrest,

Officer Folsom.2 Petitioner does not indicate when Officer Folsom was terminated, but simply

states he believes he was terminated for “mishandling Mr. Weinhaus’ investigation, and because

he suffers PTSD.”

                                                Discussion

          Weinhaus seeks relief pursuant to 28 U.S.C. § 2254. He also challenges the same state

court judgment he challenged in Weinhaus I, which was adjudicated on its merits, and his claims

were brought, or could have been brought, in that case. Accordingly, the instant petition is a second

or successive application.

          A claim presented in a “successive habeas corpus application under section 2254 that was

presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1). Furthermore, for

claims in a successive application that were not presented in a prior application he is required to


1
  For ease of reference, the Court will refer to petitioner’s previous habeas as “Weinhaus I.”
2
  In Brady, the Court held that “suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt or to punishment, irrespective of
the good faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963).
                                                     2
   Case: 4:21-cv-00264-NAB Doc. #: 4 Filed: 03/04/21 Page: 3 of 4 PageID #: 20




“move in the appropriate court of appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A).

        To the extent Weinhaus seeks to re-litigate claims he brought in Weinhaus I, those claims

must be denied pursuant to 28 U.S.C. § 2244(b)(1). To the extent Weinhaus seeks to bring new

claims for relief, such as his assertion that he was subjected to a Brady violation, because he has

not sought, much less obtained, the required authorization from the Eighth Circuit Court of

Appeals, this Court lacks jurisdiction to consider his petition. See Burton v. Stewart, 549 U.S. 147,

152 (2007).

        When a second or successive application for collateral relief is filed in a district court

without the authorization of the court of appeals, the district court should dismiss it, or, in its

discretion, transfer it to the appellate court so long as it is in the interests of justice. Here, the Court

finds it would not be in the interest of justice to transfer the petition to the Eighth Circuit Court of

Appeals. The Court will therefore dismiss it for lack of jurisdiction.

        Finally, the Court finds that Weinhaus has not made a substantial showing that he was

denied a constitutional right and will therefore not issue a certificate of appealability.

        Accordingly, for all of the foregoing reasons,

        IT IS HEREBY ORDERED that petitioner Jeffrey Weinhaus’ request to proceed in forma

pauperis [Doc. #2] is GRANTED.

        IT IS FURTHER ORDERED that petitioner Jeffrey Weinhaus’ petition for writ of habeas

corpus [Doc. #1] is DENIED AND DISMISSED. A separate Order of Dismissal shall accompany

this Memorandum and Order.




                                                     3
Case: 4:21-cv-00264-NAB Doc. #: 4 Filed: 03/04/21 Page: 4 of 4 PageID #: 21




   IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

   Dated this 4th day of March, 2021.



                                         HENRY EDWARD AUTREY.
                                         UNITED STATES DISTRICT JUDGE




                                        4
